Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-17 in the reply filed on 5 July 2022 is acknowledged.  Accordingly, claims 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 6 is objected to because of the following informalities:  
In claim 6, “four peristaltic pumps” should read --four peristaltic pump assemblies--.
 Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 11, 12, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Di Perna et al. (U. S. Patent No. 5480294).
Regarding claim 1, Di Perna et al. discloses a pump system (FIG.’s 1-3, 11, 23, & 50, Abstract) for pumping a coolant fluid for cooled radiofrequency ablation treatment (preamble statement of intended use given lesser weight inasmuch as Di Perna’s system capable of providing equivalent capability1), comprising: 
a housing 10, 14, 26 having a front side, a back side, a right side, a left side, a top surface, and a bottom surface (FIG. 3, as shown); and 
a plurality of peristaltic pump assemblies 22A-22C (FIG. 23 & 25, col. 22, lls. 30-35, formed by cassettes 22A-C, each arranged on respective pumping modules 254, each with a pair of peristaltic rotor assemblies 292); 
wherein the top surface of the housing includes a central channel between at least two of the peristaltic pump assemblies (refer to an Annotated copy of Di Perna FIG. 11, attached below, see col. 5, lls. 40-50, - channel(s) formed in tray 26 where tubes are located, note shading, either of these channels interpretable as recited central channel under broadest reasonable interpretation of the term) configured to drain fluid away from the front of the housing 10, 14, 26.


    PNG
    media_image1.png
    670
    540
    media_image1.png
    Greyscale

Annotated Di Perna FIG. 11 
Re. claim 7, Di Perna discloses the plurality of pump assemblies 22A-22C are disposed in a balanced configuration in the housing such that a center of gravity of the pump system is generally in a center of the housing (since the assemblies are centered and arranged symmetrically it follows that the center of gravity of the pump system would also be centered).
Re. claim 11, Di Perna further discloses the top surface slopes from the back side to the front side of the housing such that a height of the housing at the back side is taller than a height of the housing at the front side (best shown in FIG.’s 1 & 50).
Re. claim 12, Di Perna further discloses a front drainage channel extending from the front side to the bottom surface of the housing (Annotated Di Perna FIG. 11, see also FIG. 11, areas proximate 232, 470 interpretable as recited drainage channel extending in the manner claimed under broadest reasonable interpretation of the terms). 
Re. claim 13, Di Perna further discloses each of the plurality of peristaltic pump assemblies 22A-22C is surrounded by a bezel having a front edge (Annotated Di Perna FIG. 11, as shown and indicated, see also view of tray 26 in FIG. 2 showing a lip around periphery of areas for pump assemblies 22A-22C, interpretable as recited bezel), wherein the front edge of each bezel includes a pump drainage channel (areas inward of bezel or lip form recited drainage channel(s) configured to drain fluid from the pump toward the front side of the housing (Di Perna’ s tray 26 is found to be capable of this function).
Re. claim 15, Di Perna discloses a coolant fluid support (FIG. 50, supporting structure for IV bags 20, interpretable as recited coolant fluid support).
Re. claim 16, Di Perna further discloses wherein the coolant fluid support is an IV bag pole (Annotated Di Perna FIG. 11, as shown), further wherein the housing includes an IV pole opening for containing the IV bag pole (since poll extends through the housing, best shown in FIG. 50, the housing inherently includes an opening for attaching the poll).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Di Perna et al. (U. S. Patent No. 5480294).
As to claim 2, Di Perna is discussed above but is silent as to the plurality of peristaltic pump assemblies comprises four peristaltic pump assemblies.  Di Perna discloses three pump assemblies.   Adding pump assemblies is merely duplicating working elements, known to increase pumping capacity or provide redundancy.  It has been held, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Since the pump assemblies are used to provide pumping capacity, having duplicate pump assemblies would only produce an expected redundancy.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to duplicate the pump assemblies to provide four assemblies in order to provide redundancy and additional capacity. See MPEP 2144.04 (VI)(B).
As to claim 5, upon modification with four peristaltic pump assemblies, Di Perna further teaches the assemblies arranged in a generally square configuration on the top surface of the housing (FIG.’s 2 & 3, as shown,  cassette assemblies 22A-C and pumping modules are arranged in generally square or rectangular tray 26 according to a broadest reasonable interpretation of the term generally square).
As to claim 8, Di Perna is discussed above and further discloses the central channel is oriented down and away from the front side of the housing (since locations of the pumps with respect to the front or back of the housing have not been defined, it follows that either side of Di Perna may be considered front or back under broadest reasonable interpretation of the term).  Di Perna does disclose the tray 26 having the cassettes 22A-C sloped at an angle, with the central channel(s) located on the tray (FIG.’s 11 & 50, col. 19, lls. 55-60).  However, Di Perna is silent as to the central channel oriented at an angle in a range from about greater than 0 degrees to about 10 degrees with respect to a horizontal direction.  That is, a specific angle is not disclosed.  Moreover, one of ordinary skill in the art would recognize that arranging these channels at an angle would promote fluid flow in the sloped direction as a simple matter of common sense.  With this in mind then, one having ordinary skill in the art would recognize the specific angle as a routine optimization.  Therefore it would have been obvious to one of ordinary skill in the art before the filing date of the instant application to make the channel angle to be within the recited range in order to optimize fluid flow as a matter of common sense since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.  In re Aller, 456, 105 USPQ 233, 235 (CCPA 1955).   MPEP 2144.05(II).
As to claim 14, Di Perna is discussed above but is silent as to handles on the right side and the left side of the housing.  Handles are provided on all manner of housings or enclosures.  In this regard, the Examiner takes Official Notice that it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide handles on the left and right sides of the housing in order to logically and intuitively allow a human to grip and move the system into place or lift it off the ground. 


Allowable Subject Matter
Claims 3, 4, 6, 9, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bassani discloses peristaltic pumping system with multiple pumping assemblies.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  MPEP 2111.02(II).